DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 08 April 2020.
Claims 1-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-14 are directed to a method (i.e. a process), claims 15-20 are directed to a system (i.e. machine) and claims 21-24 are directed 

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites receiving, a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface; determining the grade for the collectible product; generating grading indicia for the collectible product that includes the grade;… receiving, a registration request for the collectible product, wherein the registration request includes a third image of the collectible product in combination with the grading indicia; and registering the collectible product to a database using the grading indicia.
The claim recites as a whole a method of organizing human activity because the claim recites a process of generating a grade for a collectible product and a grading indicia for the collectible product that includes the grade in response to a user request and registering the collectible product in based on the user’s request. This is a method of managing commercial interactions and activities. The mere nominal recitation of a user device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
generating, a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface; providing a user grading feature to obtain responses from the user;  27receiving a machine predicted grade for the collectible product using the first image, the second image, and the responses; receiving a professional grade for the collectible product; receiving grading indicia for the collectible product, the grading indicia comprising the grade, the grade being based on the machine predicted grade and the professional grade; and transmitting, a registration request to register the collectible product in a database.
The claim recites as a whole a method of organizing human activity because the claim recites a process of generating a grade for a collectible product and a grading indicia for the collectible product in response to a grading request from a user and user responses and also registering the collectible product in based on the user’s request. This is a method of managing commercial interactions and activities. The mere nominal recitation of a user device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Claims 15 and 21 recite in part, receive a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface; receive responses from a user grading feature, the responses provided by a user; generate a machine predicted grade for the collectible product using the first image, the second image, and the responses; obtain a professional grade for the collectible product;  29generate grading indicia for the collectible product, the grading indicia comprising the grade, the grade being based on the machine predicted grade and the professional grade; receive a registration request for the collectible product, wherein the registration request includes a third image and a fourth image of the collectible product in combination with the grading indicia; and register the collectible product to a database with the first image, the second image, the third image, the fourth image, and the grading indicia.
The claims recite as a whole a method of organizing human activity because the claims recite a process of generating a grade for a collectible product and a grading indicia for the collectible product in response to a grading request from a user and user responses and also registering the collectible product in based on the user’s request. This is a method of managing commercial interactions and activities. The mere nominal recitation of a processor, a memory, and a non-transitory computer readable storage medium device having embodied thereon a program, the program being executable by a processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Similar to claims 1, 8, 15 and 21, dependent claims 3-7, 9-12, 14, 17, 19-20, 22-24 recite a method of organizing human activity. Dependent claims further narrow the abstract idea by embellishing on the source of third image, the information associated with the registration request, receiving user responses regarding the collectible product, the machine predicted grade, the types of information used to register the collectible product, the type pf grading indicia and the type of collectible product. Claims 11 and 12 are directed to managing interactions between people and managing sales activities by reciting the limitations, receiving a request for the collectible product from a requesting party; and providing a response to the requesting party that includes the first image, the second image, the third image, the fourth image, and the grading indicia; wherein the request includes a purchase offer for the collectible product from the requesting party. 

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 8 , 15 and 21 recite additional elements including a user device,  a processor, a memory, and non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor. The computer components are recited at a high level of generality (i.e. as generic a computer system performing generic computer functions of receiving, transmitting, processing, generating and displaying) such that it amount no more than mere instructions to apply the exception using generic computer components. Additionally, the limitations, “causing the grading indicia to be mailed to the user” amount to insignificant application which is a form of insignificant extra-solution activity (see MPEP 2106.05(G)). Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 2-7, 9-14 and 16-21 recite similar additional elements as identified in claims 1, 8 and 15. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. Additionally, the limitations, “causing a protective cover to be mailed to the user along with the grading indicia,” “causing the grading indicia to be mailed to the user along with a protective enclosure,” “a printer capable of printing the grading indicia as a holographic image,“ and “wherein the collectible product is placed into a protective package and sealed using the holographic image” amount to insignificant application which is a form of insignificant extra-solution activity (see MPEP 2106.05(G)). Therefore, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For the limitations, “causing a protective cover to be mailed to the user along with the grading indicia,” “causing the grading indicia to be mailed to the user along with a protective enclosure,” “a printer capable of printing the grading indicia as a holographic image,“ and “wherein the collectible product is placed into a protective package and sealed using the holographic image” that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. Corniuk et al (US 20170148032 A1) discloses that   “causing the grading indicia to be mailed to the user along with a protective enclosure,” “a printer capable of printing the grading indicia as a holographic image,“ and “wherein the collectible product is placed into a protective package and sealed using the holographic image” are well-understood and conventional activities (see [0039], certificate (grading indicia) is placed in protective/tamper-proof enclosure and mailed to the owner [0125]. [0114]: Both the item that is registered/graded and the SNM Registration Certificate have a tamper-evident hologram security ID tag/seal 34 affixed on them. The two seals have the same unique ID code permanently printed or embedded in the hologram pattern) and sealed using a printed hologram).
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kass et al (US 2016/0210734 A1) in view of Corniuk et al (US 20170148032 A1).

Claim 1: Kass discloses a method, comprising: receiving, from a user device of a user, a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface (see [0088]: If a person desires, and if the image can be collected under acceptable lighting conditions, it may be possible to use a smart phone camera or other remote digital camera or smart phone app or other computerized application to record an image of the collectible for which authentication is desired.  [0070-0071]: images of only one side of the baseball card can be taken for the purpose of grading the baseball card. In yet other aspects, the collectible 116 can comprise a plurality of sides, wherein images of each of the plurality of sides can be captured in the different lighting conditions for the purpose of grading the collectible); 
determining the grade for the collectible product (see [0052]: the high resolution digital image is a digital representation of the collectible 116 and is processed using at least one image processing routine to determine a grade of the collectible 116 based on a set of technical grading criteria);
generating grading indicia for the collectible product that includes the grade (see [0129]: the system generates a grade report).
 Kass does not expressly disclose the following limitations but Corniuk in the same field of endeavor teaches causing the grading indicia to be mailed to the user (see [0125]: once an item is graded the SNM Registration Certificate may be mailed to the owner); receiving, from the user device of the user, a registration request for the collectible product, wherein the registration request includes a third image of the collectible product in combination with the grading indicia; and registering the collectible product to a database using the grading indicia (see [0087] The certificate 30 of SNM grading has a front face 31a which displays information items such as those shown in FIG. 1, and is particularly distinguished by reporting an item condition Grade 16 resulting from official evaluation in the SNM system 10 by evaluators 14 utilizing the SNM method 100. If an owner wants to register an item in the SNM registration database 20 without having it evaluated by SNM, then a certificate 30 of registration (only) is issued, having a front face 31b which displays information items such as those shown in FIG. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the authentication and grading system for collectibles of Kass, mailing the grading indicia to the user; receiving, from the user device of the user, a registration request for the collectible product, wherein the registration request includes a third image of the collectible product in combination with the grading indicia; and registering the collectible product to a database using the grading indicia as taught by Corniuk because it “act as evidence (physical or virtual) certifying that a particular Owner ID/account is the owner of a particular item having a particular unique ID code, and optionally also having a condition grade as of the date on the certificate” (Corniuk, [0086]).
Claim 2: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 1 above. Corniuk further teaches causing a protective cover to be mailed to the user along with the grading indicia, wherein the grading indicia comprises a holographic sticker (see at least [0114]: Both the item that is registered/graded and the SNM Registration Certificate have a tamper-evident hologram security ID tag/seal 34 affixed on them).
Claim 3: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 2 above. Corniuk further teaches wherein the third image is of the first surface of the collectible product after it is placed into the protective cover, wherein the protective cover is sealed using the holographic sticker (See [0116]: If possible, items are secured in tamperproof (tamper-evident) enclosures 40 that are also protective of the item (to preserve the certified grading). Larger items and items that cannot be suitably enclosed have the hologram ID/security seal 34 affixed directly on the item in a tamper proof/tamper evident way, wherein the tag is irreparably damaged if the container is opened, or the tag removed. [0117] Similarly, the paired hologram ID tag is applied to the certificate card stock in a tamper proof/tamper evident way. Items that are registered for ownership but not graded may optionally not be in a protective enclosure, but still must have the hologram seal affixed in some way that unalterably links the unique ID code to the item. See Fig. 1A).
Claim 4: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 2 above. Corniuk further teaches wherein the registration request comprises a fourth image of the second surface of the collectible product after it is placed into the protective cover (See Fig. 1A. [0116-0117]: If possible, items are secured in tamperproof (tamper-evident) enclosures 40 that are also protective of the item (to preserve the certified grading). Larger items and items that cannot be suitably enclosed have the hologram ID/security seal 34 affixed directly on the item in a tamper proof/tamper evident way, wherein the tag is irreparably damaged if the container is opened, or the tag removed. [0086] All item-specific data that is printed on a Certificate 30 may be included in the Registration Database 20 for access at any time, preferably including an image of the entire front surface of the card, thereby making a “virtual registration certificate.”).  
Claim 5: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 1 above. Corniuk further teaches wherein determining the grade for the collectible product comprises: providing a user grading feature to the user device to obtain responses from the user regarding the collectible product; and receiving responses based on the user grading feature (see [0107]: the member conducts the Trading Card evaluation grading according to criteria embedded in a worksheet 50 as shown in FIGS. 6-7. Each of the criteria can have a dropdown box as shown in FIG. 7 with a predetermined list of specific conditions of each characteristic to determine deduction points 56 used to calculate an overall condition Grade 16. The evaluation results are entered into the worksheet 50 by selecting dropdown list conditions that match the evaluators observations and answers to the criteria).  
Claim 6: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 5 above. Kass further teaches generating a machine predicted grade for the collectible product based on the responses, the first image, and the second image (see [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders. [0127]: The above sections describe how the system arrives at an object-card score for each of four large grading criteria: Centering, Corners, Edge, and Surface (including color and gloss). From those four scores, measured on a 0-1000 scale, say, a single overall score for the card is computed based on the weighting determined by proprietary algorithms and that is standard in the card-grading industry).  
Claim 7: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 6 above. Kass further teaches determining the grade for the collectible product using the machine predicted grade and a professional grade (see [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders).

Claim 8: Kass discloses a method, comprising: generating, by a user device of a user, a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface (see [0088]: If a person desires, and if the image can be collected under acceptable lighting conditions, it may be possible to use a smart phone camera or other remote digital camera or smart phone app or other computerized application to record an image of the collectible for which authentication is desired.  [0070-0071]: images of only one side of the baseball card can be taken for the purpose of grading the baseball card. In yet other aspects, the collectible 116 can comprise a plurality of sides, wherein images of each of the plurality of sides can be captured in the different lighting conditions for the purpose of grading the collectible); 
27receiving a machine predicted grade for the collectible product using the first image, the second image, and the responses (see  [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders. [0127]: The above sections describe how the system arrives at an object-card score for each of four large grading criteria: Centering, Corners, Edge, and Surface (including color and gloss). From those four scores, measured on a 0-1000 scale, say, a single overall score for the card is computed based on the weighting determined by proprietary algorithms and that is standard in the card-grading industry); 
receiving grading indicia for the collectible product, the grading indicia comprising the grade (see [0129]: the system generates a grade report), the grade being based on the machine predicted grade and the professional grade (see [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders).
Kass does not expressly disclose, providing a user grading feature to the user device to obtain responses from the user;  receiving a professional grade for the collectible product; and transmitting, by the user device, a registration request to register the collectible product in a database but Corniuk in the same field of endeavor teaches,  providing a user grading feature to the user device to obtain responses from the user (see [0107]: the member conducts the Trading Card evaluation grading according to criteria embedded in a worksheet 50 as shown in FIGS. 6-7. Each of the criteria can have a dropdown box as shown in FIG. 7 with a predetermined list of specific conditions of each characteristic to determine deduction points 56 used to calculate an overall condition Grade 16. The evaluation results are entered into the worksheet 50 by selecting dropdown list conditions that match the evaluators observations and answers to the criteria);  receiving a professional grade for the collectible product (see [0067]: The evaluator then selects a condition descriptor from the list of descriptors provided in the spreadsheet for the characteristic, and enters the corresponding grade point deduction that is shown with the selected descriptor); and transmitting, by the user device, a registration request to register the collectible product in a database (see [0087]: If an owner wants to register an item in the SNM registration database 20 without having it evaluated by SNM, then a certificate 30 of registration (only) is issued, having a front face 31b which displays information items such as those shown in FIG. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the authentication and grading system for collectibles of Kass, providing a user grading feature to the user device to obtain responses from the user;  receiving a professional grade for the collectible product; and transmitting, by the user device, a registration request to register the collectible product in a database as taught by Corniuk because it would secure identification and certification of a particular item and its ownership and provide consistent/repeatable application of the standardized criteria, for evaluation (grading) of the overall condition/quality of a particular item (Corniuk, [0061]).
Claim 9: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 8 above. Corniuk further teaches obtaining a third image of the first surface of the collectible product in combination with the grading indicia (See Fig. 1A, [0087] The certificate 30 of SNM grading has a front face 31a which displays information items such as those shown in FIG. 1, and is particularly distinguished by reporting an item condition Grade 16 resulting from official evaluation in the SNM system 10 by evaluators 14 utilizing the SNM method 100. If an owner wants to register an item in the SNM registration database 20 without having it evaluated by SNM, then a certificate 30 of registration (only) is issued, having a front face 31b which displays information items such as those shown in FIG. 1A.).
Claim 10: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 8 above. Corniuk further teaches, wherein the collectible product is registered to the database using any combination of the first image, the second image, the third image, a fourth image of the second surface of the collectible product in combination with the grading indicia, and the grading indicia (see Fig. 1, 1A).
Claim 11: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 10 above. Corniuk further teaches, receiving a request for the collectible product from a requesting party; and providing a response to the requesting party that includes the first image, the second image, the third image, the fourth image, and the grading indicia (see [0074-0075]: Access to the Registration Database 20 may be limited to a specific owner and/or item records, and may require that the accessing entities be qualified by criteria such as: owner permission (e.g., owner grants to prospective item buyer)
Claim 12: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 8 above. Corniuk further teaches, wherein the request includes a purchase offer for the collectible product from the requesting part (see [0062]: preliminary estimate for use by a potential purchaser wanting to determine worthiness of personally inspecting the item or otherwise further investing time or money in purchase of it. [0124]).
Claim 13: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 8 above. Corniuk further teaches, causing the grading indicia to be mailed to the user along with a protective enclosure (see [0125]: once an item is graded the SNM Registration Certificate may be mailed to the owner).
Claim 14: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 8 above. Corniuk further teaches, causing presentation of the machine predicted grade on a graphical user interface of the user device; and causing presentation of a request on the graphical user interface, wherein the request is used to determine if the user desires to obtain the professional grade for the collectible product (see [0062] Thus the documented data about each item is available independent from the item owner so that purchasers, insurers, and the like can independently determine item value—for insurance purposes without needing to see the actual item (e.g., if an insured item is lost); or for a preliminary estimate for use by a potential purchaser wanting to determine worthiness of personally inspecting the item or otherwise further investing time or money in purchase of it).

Claims 15 and 21: Kass discloses a system, comprising: a processor; and a memory, the processor executing instructions stored in the memory; and a non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor to (see [0074]: machine-readable medium tangibly embodying instructions, software codes may be stored in a memory and executed by a processor unit):
receive a grading request to obtain a grade for a collectible product having a first surface and a second surface, the grading request comprising a first image of the first surface and a second image of a second surface (see [0088]: If a person desires, and if the image can be collected under acceptable lighting conditions, it may be possible to use a smart phone camera or other remote digital camera or smart phone app or other computerized application to record an image of the collectible for which authentication is desired.  [0070-0071]: images of only one side of the baseball card can be taken for the purpose of grading the baseball card. In yet other aspects, the collectible 116 can comprise a plurality of sides, wherein images of each of the plurality of sides can be captured in the different lighting conditions for the purpose of grading the collectible); 
generate a machine predicted grade for the collectible product using the first image, the second image, and the responses  (see  [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders. [0127]: The above sections describe how the system arrives at an object-card score for each of four large grading criteria: Centering, Corners, Edge, and Surface (including color and gloss). From those four scores, measured on a 0-1000 scale, say, a single overall score for the card is computed based on the weighting determined by proprietary algorithms and that is standard in the card-grading industry); 
generate grading indicia for the collectible product, the grading indicia comprising the grade, the grade being based on the machine predicted grade and the professional grade (see [0129]: the system generates a grade report), the grade being based on the machine predicted grade and the professional grade (see [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders); 
Kass does not expressly disclose obtain a professional grade for the collectible product;  receive responses from a user grading feature, the responses provided by a user; causing the grading indicia to be mailed to the user; receive a registration request for the collectible product, wherein the registration request includes a third image and a fourth image of the collectible product in combination with the grading indicia; and register the collectible product to a database with the first image, the second image, the third image, the fourth image, and the grading indicia, but Corniuk in the same field of endeavor teaches,  obtain a professional grade for the collectible product (see [0067]: The evaluator then selects a condition descriptor from the list of descriptors provided in the spreadsheet for the characteristic, and enters the corresponding grade point deduction that is shown with the selected descriptor); receive responses from a user grading feature, the responses provided by a user (see [0107]: the member conducts the Trading Card evaluation grading according to criteria embedded in a worksheet 50 as shown in FIGS. 6-7. Each of the criteria can have a dropdown box as shown in FIG. 7 with a predetermined list of specific conditions of each characteristic to determine deduction points 56 used to calculate an overall condition Grade 16. The evaluation results are entered into the worksheet 50 by selecting dropdown list conditions that match the evaluators observations and answers to the criteria); causing the grading indicia to be mailed to the user (see [0125]: once an item is graded the SNM Registration Certificate may be mailed to the owner); receive a registration request for the collectible product, wherein the registration request includes a third image and a fourth image of the collectible product in combination with the grading indicia; and register the collectible product to a database with the first image, the second image, the third image, the fourth image, and the grading indicia (see [0087]: If an owner wants to register an item in the SNM registration database 20 without having it evaluated by SNM, then a certificate 30 of registration (only) is issued, having a front face 31b which displays information items such as those shown in FIG. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the authentication and grading system for collectibles of Kass, obtain a professional grade for the collectible product;  receive responses from a user grading feature, the responses provided by a user; causing the grading indicia to be mailed to the user; receive a registration request for the collectible product, wherein the registration request includes a third image and a fourth image of the collectible product in combination with the grading indicia; and register the collectible product to a database with the first image, the second image, the third image, the fourth image, and the grading indicia as taught by Corniuk because it would secure identification and certification of a particular item and its ownership and provide consistent/repeatable application of the standardized criteria, for evaluation (grading) of the overall condition/quality of a particular item (Corniuk, [0061]).
Claim 16: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 15 above. Corniuk further teaches, a printer capable of printing the grading indicia as a holographic image (see [0086]: The certificates are generated by the printer. [0095]:  a. certificate card stock, preferably preprinted as much as possible; [0096] b. item ID tags (hologram/security seals), preprinted with a non-repeating, un-alterable series of unique ID codes. [0114] Both the item that is registered/graded and the SNM Registration Certificate have a tamper-evident hologram security ID tag/seal 34 affixed on them. The two seals have the same unique ID code permanently printed or embedded in the hologram pattern in a way that cannot be altered or moved or removed without evident damage/destruction).
Claim 17: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 15 above. Corniuk further teaches, wherein the grading indicia comprises holographic image having an adhesive surface (see [0096]: item ID tags (hologram/security seals), preprinted with a non-repeating, un-alterable series of unique ID codes. [0114]: Both the item that is registered/graded and the SNM Registration Certificate have a tamper-evident hologram security ID tag/seal 34 affixed on them. The two seals have the same unique ID code permanently printed or embedded in the hologram pattern in a way that cannot be altered or moved or removed without evident damage/destruction).  
Claim 18: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 17 above. Corniuk further teaches, wherein the collectible product is placed into a protective package and sealed using the holographic image (see [0114-0116]: items are secured in tamperproof (tamper-evident) enclosures 40 that are also protective of the item (to preserve the certified grading).  
Claim 19: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 15 above. Kass further teaches, a machine learning engine that generates the machine predicted grade (see [0077]:  In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed… The machine learning algorithms can be further refined by input from trained professional human graders. [0127]: The above sections describe how the system arrives at an object-card score for each of four large grading criteria: Centering, Corners, Edge, and Surface (including color and gloss). From those four scores, measured on a 0-1000 scale, say, a single overall score for the card is computed based on the weighting determined by proprietary algorithms and that is standard in the card-grading industry).  
Claim 20: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 15 above. Kass further teaches, wherein the collectible product includes any of a document, a comic book, a stamp, a photograph, and a document comprising a signature (see [0039]: o sports cards, non-sports cards, coins, stamps, photographs, autographs and the like).
Claim 22: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 21 above. Kass further teaches, causing presentation of the machine predicted grade on a graphical user interface of the user device (see [0017]:  transmitting the grading information to at least one output device. [0128] In order to display its processing results to an output device 122, the system 104 generates a grade report, for example in HTML). Corniuk further teaches, causing presentation of a request on the graphical user interface, wherein the request is used to determine if the user desires to obtain the professional grade for the collectible product (see [0107]).
Claim 23: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 21 above. Corniuk further teaches, wherein the third image includes either the first surface or the second surface of the collectible product and the grading indicia (See [0116]: If possible, items are secured in tamperproof (tamper-evident) enclosures 40 that are also protective of the item (to preserve the certified grading). Larger items and items that cannot be suitably enclosed have the hologram ID/security seal 34 affixed directly on the item in a tamper proof/tamper evident way, wherein the tag is irreparably damaged if the container is opened, or the tag removed. [0117] Similarly, the paired hologram ID tag is applied to the certificate card stock in a tamper proof/tamper evident way. Items that are registered for ownership but not graded may optionally not be in a protective enclosure, but still must have the hologram seal affixed in some way that unalterably links the unique ID code to the item. See Fig. 1A).
Claim 24: The combination of Kass and Corniuk discloses the claimed invention as applied to claim 21above. Corniuk further teaches, registering the collectible product to a database based on the third image and the fourth image; receiving a request for the collectible product from a requesting party; and providing a response to the requesting party that includes the first image, the second image, the third image, the fourth image, and the grading indicia (see Fig. 1, 1A, [0074-0075]: Access to the Registration Database 20 may be limited to a specific owner and/or item records, and may require that the accessing entities be qualified by criteria such as: owner permission (e.g., owner grants to prospective item buyer)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willis et al (US 20160019622 A1) discloses  system for acquiring and managing collectibles 
Hall (US 20150127507 A1) discloses mobile and real-time application whereby a consumer can determine a value of a coin, a collectible, a commodity or a combination thereof. In addition, it would be ideal to allow the consumer to easily link up with desirable online sales, auction and trading outlets in order to sell and/or trade the coin, the commodity, the collectible item or a combination thereof. The purchaser opens the commodity and collectible identification and valuation app on his smart phone and uploads the picture to the app. The app compares the autograph to a database and collectible pricing index to a) authenticate the autograph, b) determine the grade of the autograph, and c) if authentic, to provide an estimated value of the autographed item to the potential purchaser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629